Exhibit 10.2





 

STOCK UNIT AWARD AGREEMENT

 

(Granted under the UFP Technologies, Inc. 2003 Incentive Plan)

  

This Stock Unit Award Agreement is entered into as of the 24th day of February,
2020 by and between UFP Technologies, Inc. (hereinafter the “Company”) and
_______________ (the “Awardee”). Capitalized terms used but not defined herein
shall have the meanings assigned to them in the Company’s 2003 Incentive Plan,
as amended (the “Plan”). Stock Unit Awards (SUA’s represent the Company’s
unfunded and unsecured promise to issue shares of Common Stock at a future date,
subject to the terms of this Award Agreement, including, without limitation, the
performance objectives set forth in Schedule A hereto, and the Plan. Awardee has
no rights under the SUAs other than the rights of a general unsecured creditor
of the Company.

 

1.        Grant of Stock Unit Awards; Performance Objectives; Vesting.  

 

(a) The Company, in the exercise of its sole discretion pursuant to the Plan,
does hereby award to the Awardee the number of SUAs set forth on Schedule A
hereto upon the terms and subject to the conditions hereinafter contained. The
SUA’s shall consist of a Threshold Award, a Target Award and an Exceptional
Award. The Target Award and the Exceptional Award are each awarded subject to
attainment during the Performance Cycle described on Schedule A of the
Performance Objectives set forth on Schedule A .

 

(b)       Subject to attainment of any applicable Performance Objectives,
payment with respect to vested SUA’s shall be made entirely in the form of
shares of Common Stock of the Company on each respective vesting date as set
forth on Schedule A.

 

(c)       As soon as possible after the end of the Performance Cycle, the
Committee will certify in writing whether and to what extent the Performance
Objectives have been met for the Performance Cycle. The date of the Committee’s
certification pursuant to this subsection (c) shall hereinafter be referred to
as the “Certification Date”. The Company will notify the Awardee of the
Committee’s certification following the Certification Date (such notice, the
“Determination Notice”). The Determination Notice shall specify (i) the
Performance Objective, as derived from the Company’s audited financial
statements; and (ii) the extent, if any, to which the Performance Objectives
were satisfied with respect to the Target Award and the Exceptional Award.

 

2.        Change in Control.   Notwithstanding the vesting schedule set forth in
Schedule A: if there is a Change in Control of the Company (as defined in the
Plan) following the end of the Performance Cycle, and the Awardee’s Continuous
Status as an employee, as contemplated by Section 4 hereof, shall not have been
terminated as of the date immediately prior to the effective date of such Change
in Control, then subject to attainment during the Performance Cycle described on
Schedule A of any applicable Performance Objective set forth on Schedule A, and
subject to the provisions of Section 21 of this Award Agreement, any SUA’s
representing the Threshold, Target and the Exceptional Award, which are not
already vested shall become vested in full as of the effective date of such
Change in Control.

 



1

 

 

3.        Termination.   Unless terminated earlier under Section 4, 5 or 6
below, an Awardee’s rights under this Award Agreement with respect to the SUAs
issued under this Award Agreement shall terminate at the time such SUAs are
converted into shares of Common Stock.

 

4.       Termination of Awardee’s Continuous Status as an Employee.   Except as
otherwise specified in Section 5 and 6 below, in the event of termination of
Awardee’s Continuous Status as an employee of the Company, Awardee’s rights
under this Award Agreement in any unvested SUAs shall terminate. For purposes of
this Award Agreement, an Awardee’s Continuous Status as an employee shall mean
the absence of any interruption or termination of service as an employee.
Continuous Status as an employee shall not be considered interrupted in the case
of sick leave or leave of absence for which Continuous Status is not considered
interrupted as determined by the Company in its sole discretion.

 

5.        Disability of Awardee.   Notwithstanding the provisions of Section 4
above, in the event of termination of Awardee’s Continuous Status as an employee
as a result of disability (within the meaning of Section 409A of the Internal
Revenue Code, and hereinafter referred to as “Disability”), the SUAs which would
have vested during the twelve (12) months following the date of such
termination, set out in Schedule A, shall become vested as of the date of such
termination, subject, however, to the provisions of Section 21 of this Award
Agreement. If Awardee’s Disability originally required him or her to take a
short-term disability leave which was later converted into long-term disability,
then for the purposes of the preceding sentence the date on which Awardee ceased
performing services shall be deemed to be the date of commencement of the
short-term disability leave. The Awardee’s rights in any unvested SUAs that
remain unvested after the application of this Section 5 shall terminate at the
time Awardee ceases to be in Continuous Status as an employee.

 

6.        Death of Awardee.   Notwithstanding the provisions of Section 4 above,
in the event of the death of Awardee:

 

(a)       If the Awardee was, at the time of death, in Continuous Status as an
employee, the SUAs which would have vested during the twelve (12) months
following the date of death of Awardee, set out in Schedule A, shall become
vested as of the date of death.

 

(b)        The Awardee’s rights in any unvested SUAs that remain after the
application of Section 6(a) shall terminate at the time of the Awardee’s death.

 

7.        Value of Unvested SUAs.   In consideration of the award of these SUAs,
Awardee agrees that upon and following termination of Awardee’s Continuous
Status as an employee for any reason (whether or not in breach of applicable
laws), and regardless of whether Awardee is terminated with or without cause,
notice, or pre-termination procedure or whether Awardee asserts or prevails on a
claim that Awardee’s employment was terminable only for cause or only with
notice or pre-termination procedure, any unvested SUAs under this Award
Agreement shall be deemed to have a value of zero dollars ($0.00).

 



2

 



 

8.        Conversion of SUAs to shares of Common Stock; Responsibility for
Taxes.  

 

(a)        Provided Awardee has satisfied the requirements of Section 8(b)
below, and subject to the provisions of Section 21 below, on the vesting of any
SUAs, such vested SUAs shall be converted into an equivalent number of shares of
Common Stock that will be distributed to Awardee or, in the event of Awardee’s
death, to Awardee’s legal representative, as soon as practicable. The
distribution to the Awardee, or in the case of the Awardee’s death, to the
Awardee’s legal representative, of shares of Common Stock in respect of the
vested SUAs shall be evidenced by a stock certificate, appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company, or
other appropriate means as determined by the Company.

 

(b)       Regardless of any action the Company takes with respect to any or all
income tax (including federal, state and local taxes), social security, payroll
tax or other tax-related withholding (“Tax Related Items”), Awardee acknowledges
that the ultimate liability for all Tax Related Items legally due by Awardee is
and remains Awardee’s responsibility and that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the SUAs, including the grant of the SUAs, the
vesting of SUAs, the conversion of the SUAs into shares of Common Stock, the
subsequent sale of any shares of Common Stock acquired at vesting and the
receipt of any dividends; and (ii) does not commit to structure the terms of the
grant or any aspect of the SUAs to reduce or eliminate the Awardee’s liability
for Tax Related Items. Prior to the issuance of shares of Common Stock upon
vesting of SUAs as provided in Section 8(a) above, Awardee shall pay, or make
adequate arrangements satisfactory to the Company, in its sole discretion, to
satisfy all withholding obligations of the Company. In this regard, Awardee
authorizes the Company to withhold all applicable Tax Related Items legally
payable by Awardee from Awardee’s wages or other cash compensation payable to
Awardee by the Company. Alternatively, or in addition, if permissible under
applicable law, the Company may, in its sole discretion, (i) sell or arrange for
the sale of shares of Common Stock to be issued to satisfy the withholding
obligation, and/or (ii) withhold in shares of Common Stock, provided that the
Company shall withhold only the amount of shares necessary to satisfy the
minimum withholding amount. Awardee shall pay to the Company any amount of Tax
Related Items that the Company may be required to withhold as a result of
Awardee’s receipt of SUAs, or the conversion of SUAs to shares of Common Stock
that cannot be satisfied by the means previously described. Except where
applicable legal or regulatory provisions prohibit, the standard process for the
payment of an Awardee’s Tax Related Items shall be for the Company to withhold
in shares of Common Stock only to the amount of shares necessary to satisfy the
minimum withholding amount. The Company may refuse to deliver shares of Common
Stock to Awardee if Awardee fails to comply with Awardee’s obligation in
connection with the Tax Related Items as described herein.

 

(c)        In lieu of issuing fractional shares of Common Stock, on the vesting
of a fraction of a SUA, the Company shall round the shares to the nearest whole
share and any such share which represents a fraction of a SUA will be included
in a subsequent vest date.

 

(d)        Until the distribution to Awardee of the shares of Common Stock in
respect to the vested SUAs is evidenced by a stock certificate, appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company, or other appropriate means, Awardee shall have no right to vote or
receive dividends or any other rights as a shareholder with respect to such
shares of Common Stock, notwithstanding the vesting of SUAs. Subject to the
provisions of Section 21 below, the Company shall cause such distribution to
Awardee to occur promptly upon the vesting of SUAs. No adjustment will be made
for a dividend or other right for which the record date is prior to the date
Awardee is recorded as the owner of the shares of Common Stock, except as
provided in Section 8 of the Plan.

 



3

 

 



(e)        By accepting the Award of SUAs evidenced by this Award Agreement,
Awardee agrees not to sell any of the shares of Common Stock received on account
of vested SUAs at a time when applicable laws or Company policies prohibit a
sale. This restriction shall apply so long as Awardee is an Employee, Consultant
or outside director of the Company or a Subsidiary of the Company.

 

(f)        Adjustments and other matters relating to stock dividends, stock
splits, recapitalizations, reorganizations, Corporate Events and the like shall
be made and determined in accordance with Section 6 of the Plan, as in effect on
the date of this Agreement.

 

9.        Non-Transferability of SUAs.   Awardee’s right in the SUAs awarded
under this Award Agreement and any interest therein may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner, other than by
will or by the laws of descent or distribution, prior to the distribution of the
shares of Common Stock in respect of such SUAs. SUAs shall not be subject to
execution, attachment or other process.

 

10.        Acknowledgment of Nature of Plan and SUAs.   In accepting the Award,
Awardee acknowledges that:

 

(a)        the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, as provided in the Plan;

 

(b)        the Award of SUAs is voluntary and occasional and does not create any
contractual or other right to receive future awards of SUAs, or benefits in lieu
of SUAs even if SUAs have been awarded repeatedly in the past;

 

(c)        all decisions with respect to future awards, if any, will be at the
sole discretion of the Company;

 

(d)        Awardee’s participation in the Plan is voluntary;

 

(e)        the future value of the underlying shares of Common Stock is unknown
and cannot be predicted with certainty;

 

(f)       if Awardee receives shares of Common Stock, the value of such shares
of Common Stock acquired on vesting of SUAs may increase or decrease in value;

 



4

 

 

(g)        notwithstanding any terms or conditions of the Plan to the contrary
and consistent with Section 4 and Section 7 above, in the event of involuntary
termination of Awardee’s employment (whether or not in breach of applicable
laws), Awardee’s right to receive SUAs and vest under the Plan, if any, will
terminate effective as of the date that Awardee is no longer actively employed
and will not be extended by any notice period mandated under applicable law;
furthermore, in the event of involuntary termination of employment (whether or
not in breach of applicable laws), Awardee’s right to receive shares of Common
Stock pursuant to the SUAs after termination of employment, if any, will be
measured by the date of termination of Awardee’s active employment and will not
be extended by any notice period mandated under applicable law. The Committee
shall have the exclusive discretion to determine when Awardee is no longer
actively employed for purposes of the award of SUAs; and

 

(h)       Awardee acknowledges and agrees that, regardless of whether Awardee is
terminated with or without cause, notice or pre-termination procedure or whether
Awardee asserts or prevails on a claim that Awardee’s employment was terminable
only for cause or only with notice or pre-termination procedure, Awardee has no
right to, and will not bring any legal claim or action for, (a) any damages for
any portion of the SUAs that have been vested and converted into Common Shares,
or (b) termination of any unvested SUAs under this Award Agreement.

 

11.        No Employment Right.   Awardee acknowledges that neither the fact of
this Award of SUAs nor any provision of this Award Agreement or the Plan or the
policies adopted pursuant to the Plan shall confer upon Awardee any right with
respect to employment or continuation of current employment with the Company, or
to employment that is not terminable at will. Awardee further acknowledges and
agrees that neither the Plan nor this Award of SUAs makes Awardee’s employment
with the Company for any minimum or fixed period, and that such employment is
subject to the mutual consent of Awardee and the Company, and subject to any
written employment agreement that may be in effect from time to time between the
Company and the Awardee, may be terminated by either Awardee or the Company at
any time, for any reason or no reason, with or without cause or notice or any
kind of pre- or post-termination warning, discipline or procedure.

 

12.        Administration.   The authority to manage and control the operation
and administration of this Award Agreement shall be vested in the Committee (as
such term is defined in Section 2 of the Plan), and the Committee shall have all
powers and discretion with respect to this Award Agreement as it has with
respect to the Plan. Any interpretation of the Award Agreement by the Committee
and any decision made by the Committee with respect to the Award Agreement shall
be final and binding on all parties.

 

13.        Plan Governs.   Notwithstanding anything in this Award Agreement to
the contrary, the terms of this Award Agreement shall be subject to the terms of
the Plan, and this Award Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan.

 

14.       Notices.   Any written notices provided for in this Award Agreement
which are sent by mail shall be deemed received three business days after
mailing, but not later than the date of actual receipt. Notices shall be
directed, if to Awardee, at the Awardee’s address indicated by the Company’s
records and, if to the Company, at the Company’s principal executive office.

 



5

 

 

15.       Electronic Delivery.   The Company may, in its sole discretion, decide
to deliver any documents related to SUAs awarded under the Plan or future SUAs
that may be awarded under the Plan by electronic means or request Awardee’s
consent to participate in the Plan by electronic means. Awardee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

16.        Acknowledgment.   By Awardee’s acceptance as evidenced below, Awardee
acknowledges that Awardee has received and has read, understood and accepted all
the terms, conditions and restrictions of this Award Agreement and the Plan.
Awardee understands and agrees that this Award Agreement is subject to all the
terms, conditions, and restrictions stated in this Award Agreement and the Plan,
as the latter may be amended from time to time in the Company’s sole discretion.
In addition, the Awardee acknowledges that the Award and rights granted to the
Awardee hereunder shall be subject to forfeiture to the Company in accordance
with any policy that may hereafter be promulgated by the Company to comply with
the requirements of Section 10D(b)(2) of the Securities Exchange Act of 1934, as
amended.

 

17.        [Intentionally Omitted]

 

18.        Governing Law.   This Award Agreement shall be governed by the laws
of the State of Delaware, without regard to Delaware laws that might cause other
law to govern under applicable principles of conflicts of law.

 

19.        Severability.   If one or more of the provisions of this Award
Agreement shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this Award
Agreement to be construed so as to foster the intent of this Award Agreement and
the Plan.

 

20.        Complete Award Agreement and Amendment.   This Award Agreement and
the Plan constitute the entire agreement between Awardee and the Company
regarding SUAs. Any prior agreements, commitments or negotiations concerning
these SUAs are superseded. This Award Agreement may be amended only by written
agreement of Awardee and the Company, without consent of any other person.
Awardee agrees not to rely on any oral information regarding this Award of SUAs
or any written materials not identified in this Section 20.

 



6

 

 

21.              Section 409A. This Award Agreement is intended to be in
compliance with the provisions of Section 409A of the Internal Revenue Code to
the extent applicable, and the Regulations issued thereunder. Anything in this
Agreement to the contrary notwithstanding, if at the time of the Awardee’s
separation from service within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (the “Code”),
the Company determines that the Awardee is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that the Awardee becomes entitled to under this Agreement would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Awardee’s separation from service, or (B) the
Awardee’s death. The determination of whether and when a separation from service
has occurred shall be made in accordance with the presumptions set forth in
Treasury Regulation Section 1.409A-1(h). To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party. Solely for the purposes of Section 409A of the
Code, the share increments issuable on each vesting date on Schedule A shall be
considered a separate payment. The Company makes no representation or warranty
and shall have no liability to the Awardee or any other person if any provisions
of this Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

 

 

 

 

 

 

 

 



7

 

 

EXECUTED the day and year first above written.

 

 

  UFP TECHNOLOGIES, INC.                     By:         R. Jeffrey Bailly      
Chief Executive Officer  

 



 

 

AWARDEE’S ACCEPTANCE:

I have read and fully understood this Award Agreement and, as referenced in
Section 16 above, I accept and agree to be bound by all of the terms, conditions
and restrictions contained in this Award Agreement and the other documents
referenced in it.

 

 

     

 

 

 

 

 

 

 

8

 



 

SCHEDULE A

 

The SUA’s issuable under this Agreement shall consist of a Threshold Award, a
Target Performance Award and an Exceptional Performance Award, each in the
amounts set forth below, each such award issuable in one-third increments on the
vesting dates set forth below, provided the respective performance objective (if
applicable) is satisfied.

 

The Performance Objective established by the Committee with respect to the
Target Performance Award and Exceptional Performance Award is Adjusted Operating
Income** for 2020

 

  Performance Objective Performance Cycle Number of Shares of Common Stock
Vesting Dates: March 1 of:         */2022 */2023 */2024 a. Threshold Award none
n/a _____ _____ _____ _____ b. Target Performance Award of Adjusted Operating
Income** Calendar Year 2020 _____



(in addition to (a) above)

_____ _____ _____ c. Exceptional Performance Award of Adjusted Operating
Income** Calendar Year 2020

_____***

(in addition to (a) and (b) above)

_____ _____ _____

 



 

*Vesting is subject to the Compensation Committee’s determination of
satisfaction of any applicable performance target for 2020 (for Target and
Exceptional Performance Awards), and subject to continued employment on each
such vesting date (for all Awards).

 

** Adjusted Operating Income is defined herein as Operating Income on the
Company’s 10-K, excluding the effect of (i) non-recurring restructuring charges
related to plant closings and consolidations; and (ii) the impact of acquired or
disposed of operations during such year.

 

*** Between Adjusted Operating Income of          and         the number of
shares of Common Stock issuable under the Exceptional Performance Award (in
addition to the shares issuable upon attainment of the Target Performance Award)
would range from 0, representing the number of shares issuable upon attainment
of          of Adjusted Operating Income, to the full number of shares otherwise
issuable under the Exceptional award, based on straight line interpolation
rounded up or down to the nearest whole share (not to exceed          of
Adjusted Operating Income for purposes of this calculation).

 

 

 

 

 



 



